Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2021/0144626) (hereinafter Han) in view of Priest (US 10,074,284).
	Regarding claim 1, Han discloses a method performed by an aerial user terminal, comprising: 
 	receiving, from a base station (see Fig. 1, p. [0022], e.g., base station 10), indication information indicating support capability of at least one cell for aerial user terminals (e.g., aerial UEs 12) (see Han, p. [0024], e.g., each base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not. The cell 16 supporting aerial service may support aerial cell bar schemes and/or conventional cell bar schemes, while the cell 16 not supporting aerial service may only support conventional cell bar schemes, and p. [0026]); 

 	However, Han does not expressly disclose wherein the method further comprises: receiving configuration information related to aerial user terminals from the base station, and performing corresponding operations and configurations according to the configuration information to control its own flight, wherein the configuration information includes flight restriction information related to flying altitude and/or the flying speed of the aerial user terminal.
 	Priest discloses the above recited limitations (see Priest, Fig. 5, col. 12, line 40 to col. 13, line 6, e.g., Priest discloses a Unmanned Aerial Vehicle (UAV) air traffic control system 300, and col. 13, lines 20 to 43, e.g., the UAV air traffic control system 300 can include routing and algorithms for autonomous operation of the UAVs 50 based on initial flight parameters. The UAV air traffic control system 300 can control speed, flight path, and altitude for a vast number of UAVs 50 simultaneously, and Fig. 8, col. 14 lines 26 to 48, (step 458), e.g., the UAV-based method 450 can further include transmitting data based on the processing to one or more of the plurality of UAVs to perform the plurality of functions).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Priest’s teachings into Han.  The suggestion/motivation would have been to provide air traffic control and communication to UAVs as suggested by Priest.



 	Regarding claim 2, Han discloses the method according to claim 1, wherein the indication information is information indicating whether a cell managed by the base station supports aerial user terminals and is included in a broadcast channel transmitted by the base station (see Han, p. [0024], e.g., each base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not. The cell 16 supporting aerial service may support aerial cell bar schemes and/or conventional cell bar schemes, while the cell 16 not supporting aerial service may only support conventional cell bar schemes, p. [0024], e.g., the base station 10 may broadcast aerial cell bar parameters, which may indicate service types, and bar factors and bar times associated with the service types etc., and p. [0026], e.g., step 204).  
 	Regarding claim 3, Han discloses the method according to claim 1, wherein the indication information is a list indicating the at least one cell supporting aerial user terminals, and is included in system information transmitted by the base station (see Han, p. [0024], e.g., each base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not. The cell 16 supporting aerial service may support aerial cell bar schemes and/or conventional cell bar schemes, while the cell 16 not supporting aerial service may only support conventional cell bar schemes, p. [0026], e.g., the base station 10a may broadcast the aerial cell bar parameters to all aerial UEs 12 and all conventional UEs 14. The aerial cell bar parameters can be broadcasted in broadcasting information, such as a SIB (System information Block)).  
 	Regarding claim 4, Han discloses the method according to claim 2, further comprising: receiving configuration information related to aerial user terminals from the base station through the system information (see Han, p. [0026], e.g., the base station 10a may broadcast the aerial 
 	Regarding claim 5, Han discloses the method according to claim 1, wherein the aerial user terminal is in a connected state, and the method further comprises: receiving configuration information related to aerial user terminals from the base station through radio resource control signaling (see Han, p. [0027], e.g., When an aerial UE 12 is in a height higher the height threshold, the aerial UE 12 may determine itself to be in an airborne state, and determine to subject itself to the aerial cell bar scheme).  
 	Regarding claim 6, Han discloses an aerial user terminal (see Han, Fig. 1, e.g., aerial UE 12a, Fig. 5, p. [0041], e.g., the second apparatus 54 may be an aerial UE 12) comprising: 
a receiving unit configured to receive, from a base station, indication information indicating support capability of at least one cell for aerial user terminals (see Han, p. [0024], e.g., each base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not. The cell 16 supporting aerial service may support aerial cell bar schemes and/or conventional cell bar schemes, while the cell 16 not supporting aerial service may only support conventional cell bar schemes, and p. [0026], e.g., step 202); 
a cell selecting / accessing unit configured to selectively perform cell selection or access for one of the at least one cell according to the indication information (see Han, p. [0024], e.g., the aerial UE 12 may determine whether to subject itself to an aerial cell bar scheme based on the broadcasted aerial cell bar parameters, p. [0032]).  


 	Priest discloses the above recited limitations (see Priest, Fig. 5, col. 12, line 40 to col. 13, line 6, e.g., Priest discloses a Unmanned Aerial Vehicle (UAV) air traffic control system 300, and col. 13, lines 20 to 43, e.g., the UAV air traffic control system 300 can include routing and algorithms for autonomous operation of the UAVs 50 based on initial flight parameters. The UAV air traffic control system 300 can control speed, flight path, and altitude for a vast number of UAVs 50 simultaneously, and Fig. 8, col. 14 lines 26 to 48, (step 458), e.g., the UAV-based method 450 can further include transmitting data based on the processing to one or more of the plurality of UAVs to perform the plurality of functions).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Priest’s teachings into Han.  The suggestion/motivation would have been to provide air traffic control and communication to UAVs as suggested by Priest.
 	Regarding claim 7, Han discloses the aerial user terminal according to claim 6, wherein the indication information is information indicating whether a cell managed by the base station supports aerial user terminals, and is included in a broadcast channel transmitted by the base station (see Han, p. [0024], e.g., each base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not. The cell 16 supporting aerial service may support aerial 
 	Regarding claim 8, Han discloses the aerial user terminal according to claim 6, wherein the indication information is a list indicating the at least one cell supporting aerial user terminals, and is included in system information transmitted by the base station (see Han, p. [0024], e.g., each base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not. The cell 16 supporting aerial service may support aerial cell bar schemes and/or conventional cell bar schemes, while the cell 16 not supporting aerial service may only support conventional cell bar schemes, p. [0026], e.g., the base station 10a may broadcast the aerial cell bar parameters to all aerial UEs 12 and all conventional UEs 14. The aerial cell bar parameters can be broadcasted in broadcasting information, such as a SIB (System information Block)).  
 	Regarding claim 9, Han discloses the aerial user terminal according to claim 7, wherein the receiving unit is further configured to receive configuration information related to aerial user terminals from the base station through the system information (see Han, p. [0026], e.g., the base station 10a may broadcast the aerial cell bar parameters to all aerial UEs 12 and all conventional UEs 14. The aerial cell bar parameters can be broadcasted in broadcasting information, such as a SIB (System information Block)).
 	Regarding claim 10, Han discloses the aerial user terminal according to claim 6, wherein the aerial user terminal is in a connected state, and the receiving unit is further configured to receive configuration information related to aerial user terminals from the base station through radio resource control signaling (see Han, p. [0027], e.g., When an aerial UE 12 is in a height 
	Regarding claim 15, Han discloses a base station comprising: 
a receiving unit configured to receive indication information indicating neighbor cells reported by a user terminal (see Han, p. [0022], e.g., each base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not. The cell 16 supporting aerial service may support aerial cell bar schemes and/or conventional cell bar schemes, while the cell 16 not supporting aerial service may only support conventional cell bar schemes); 
a maintaining unit configured to selectively maintain, according to whether the user terminal is an aerial user terminal, a neighbor relationship table according to the indication information (see Han, Fig. 5, p. [0042-0044], e.g., conventional cell bar parameters associated with the cell 16, and aerial cell bar parameters associated with the cell 16 when the cell 16 supports aerial service, and p. [0044])  
 	However, Han does not expressly disclose wherein the base station further comprises: a transmitting unit configured to transmit configuration information related to aerial user terminals to the aerial user terminal for the aerial user terminal to perform corresponding operations and configurations according to the configuration information to control its own flight, wherein the configuration information includes flight restriction information related to flying altitude and/or the flying speed of the aerial user terminal.
	Priest discloses the above recited limitations (see Priest, Fig. 5, col. 12, line 40 to col. 13, line 6, e.g., Priest discloses a Unmanned Aerial Vehicle (UAV) air traffic control system 300, and col. 13, lines 20 to 43, e.g., the UAV air traffic control system 300 can include routing and algorithms for autonomous operation of the UAVs 50 based on initial flight parameters. The 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Priest’s teachings into Han.  The suggestion/motivation would have been to provide air traffic control and communication to UAVs as suggested by Priest.
 	Regarding claim 16, Han discloses the base station according to claim 15, wherein when the user terminal is an aerial user terminal, the maintaining unit does not maintain the neighbor relationship table according to the neighbor cells indicated by the indication information (see Han, Fig. 3, p. [0033], e.g., an aerial UE 12a may determine whether to subject itself to an aerial cell bar scheme when it requests an establishment or resuming of an RRC connection while the aerial UE 12 is in RRC_IDLE, and UE 12a may subject itself to an aerial cell bar scheme provided for cell 16a).  
 	Regarding claim 17, Han discloses the base station according to claim 15, wherein when the user terminal is an aerial user terminal, the maintaining unit maintains a neighbor relationship table dedicated to aerial user terminals, which is different from the neighbor relationship table according to the neighbor cells indicated by the indication information or neighbor cells that support aerial user terminals in the neighbor cells (see Han, Fig. 5,  p. [0046], e.g., The receiver 540 may receive conventional cell bar parameters associated with a cell 16 broadcasted by the transmitter 522 and receive aerial cell bar parameters associated with the cell 16 broadcasted by 
 	Regarding claim 18, Han discloses the base station according to claim 17, wherein when the user terminal is an aerial user terminal, the maintaining unit maintains the neighbor relationship table according to the neighbor cell indicated by the indication information or neighbor cells that support aerial user terminals in the neighbor cells, wherein in the neighbor relationship table, neighbor cells reported by aerial user terminals are distinguished from neighbor cells reported by user terminals that are not aerial user terminals (see Han, Fig. 5,  p. [0046], e.g., The receiver 540 may receive conventional cell bar parameters associated with a cell 16 broadcasted by the transmitter 522 and receive aerial cell bar parameters associated with the cell 16 broadcasted by the transmitter 522. The second processor 544 may determine whether the aerial UE 12 will be subjected to an aerial cell bar scheme supported by the cell 16).     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477